Exhibit 99.1 Finish Line Declares Quarterly Cash Dividend of $0.03 INDIANAPOLIS, Oct. 23, 2009—The Board of Directors of The Finish Line, Inc., (Nasdaq: FINL) has declared a quarterly cash dividend of $0.03 per share of outstanding Class A and Class B common stock. The quarterly cash dividend will be payable December 15, 2009 to shareholders of record as of November 27, 2009. About Finish Line The Finish Line, Inc. is a premium athletic footwear store and one of the nation’s largest mall-based specialty retailers, offering a deep selection of performance and sport-style footwear, apparel and accessories for men, women and kids. The Finish Line, Inc. is publicly traded on the NASDAQ Global Select Market under the symbol FINL.
